Court of Appeals for the
                                    First District of Texas at Houston


                                   Order Withdrawing Mediation Order


Appellate case name:             James Fontenot and Jan Fontenot v. Jeffery Gibson

Appellate case number:           01-12-00747-CV

Date motion filed:               October 23, 2012

Type of Motion:                  Objection to Mediation

Party filing motion:             Appellee

Trial court case number:         998611


Trial court:                     Co Civil Ct at Law No 3 of Harris County

        It is ORDERED that Appellee's objection to mediation is granted. We withdraw
our Mediation Order dated October 19, 2012.

Judge's signature:              /s/ Jane Bland
                       (33 Acting individually


Date:    October 25, 2012




        Absent emergency or a statement that the motion is unopposed, mustwait ten days beforeacting on motion except for
        motion to extend time to file a brief. See Tex. R. App. P. 10.3(a).
Note:   Single justice may grantor deny any request for reliefproperly soughtby motion, except in a civil case a singlejustice
        should not: (1) act on a petition for an extraordinary writ or (2) dismiss or otherwise determine an appeal or a motion
        for rehearing. Tex. R. App. P. 10.4(a).